Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prior art of record taken alone or in combination failed to disclose updating, by a first node device of a group of node devices, routing information associated with the first node device locally, wherein the group of node devices is associated with a publish-subscribe pattern, and the routing information comprises routing rules for propagation of transaction requests to or from the first node device; receiving, by a central node device, the updated routing information from the first node device; recording, by the central node device, the updated routing information as a new routing configuration associated with the first node device in a central routing configuration repository of the central node device; based on the record, transmitting the updated routing information to a set of second node devices of the group of node devices; receiving, by each node device of the set of second node devices, the updated routing information from the central node device; validating, by each node device of the set of second node devices, the updated routing information; and recording, by each node device of the set of second node devices, the updated routing information locally based on the validation.

Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should" preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647